DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor arrangements of claims 25, 26 and 28, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 12, 18, 19, 22, 23 and 24 are objected to because of the following informalities:   
Claim 2 is objected to because of the following informalities:  in line 3 “a controlled volume” should be “the controlled volume”.  Appropriate correction is required.
 Claim 12 is objected to because of the following informalities:  in line 8 “an annular position” should be “an rotational position” (it is noted that line 10 refers to “the rotational position” and “annular” is a shape and not a positional variable).  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  in line 11 “the one or more the one or more” should be “the one or more”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  in line 10 “shaft (22), the one…” should be “shaft (22), or the one…”. Line 13 should be similarly corrected. Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  in line 13 “a controlled volume” should be “the controlled volume”. Line 13 should be similarly corrected. Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  in lines 4 and 5 “a controlled volume” should be “the controlled volume”. Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  in lines 5 and 6 “a controlled volume” should be “the controlled volume”. Claims 24 and 25 are similarly confusing. Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  in line 5 “”pump” should be “pumping”.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  in line 4 “the calculated...of the driven...component” should be “a calculated...of the driven...component”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  in line 4 “the calculated...of the idling...component” should be “a calculated...of the idling...component”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14, 16 and 18-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are vague and indefinite because in claim 1, at the last two lines of the claim, in the phrase “wherein the controller is configured to use at least one PID algorithm to control the motor” is confusing because it sets forth a capability of the controller. Therefore, it is unclear if the PID algorithm is actually being positively claimed. For purposes of examination it will be considered that the algorithm is being positively claimed and utilized as part of the controller. Claim 18 is similarly confusing. 
Claims 9 and 10 are vague and indefinite because, for example, in claim 9 the sensor is set forth as being “disposed on or proximal to the exterior surface”.  The “proximal to” language is vague and indefinite. It is noted that the Meriam-Webster dictionary defines proximal as “situated close to”. Therefore, because housing walls are generally thin it is unclear if claim 9 intends to require that the sensor is exterior to the pump housing (since a sensor mounted to the interior surface would broadly be considered to be “proximal to” the exterior surface. Similarly, in claim 10 it is unclear if the claim intends to require that the sensor is interior to the pump housing.
Claim 11 is vague and indefinite because it is unclear how the limitation “pump face” is intended to further limit one of the faces or sides of a pump housing.
Claim 14 is vague and indefinite because in line 3 it is unclear if “a rotation angle or a rotation rate” refers to the earlier claimed “rotational position and rotation rate” of claim 12 line 10 or a newly claimed variable. Claim 20 is similarly confusing relative to claim 18.
Claim 16 is also vague and indefinite because it is unclear what the scope of “arranging for” is. In particular it is unclear if this is a design step and if the material or connections after the limitation is being positively claimed.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 22-24, 29-31, 12 and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (USPAP 2008/0075608) in view of Jackle et al (USPAP 2014/0056720).
	Suzuki et al disclose a device for pumping fluid comprising a motor M, a drive shaft 14, a sensor target 21, a sensor 50, 52 for sensing a change in property of the sensor target and generating an output signal to a controller 43 (note Fig. 4). To determine the rotor position and create a signal controlling the motor M. With regards to claim 22 the sensor and controller determine a rotational position (see [0051]). Suzuki et al do not disclose that the controller utilizes a PID algorithm to control the motor.
	Jackle et al discloses a rotary positive displacement pump, i.e. a rotary screw pump (abstract), having a controller in the form of a data base with a control program (i.e. software, that utilizes a PID control algorithm (see at least [0009]).
	At the time of the effective filing date of the instant application it would have been obvious to one of ordinary skill in the art to Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to apply the technique of PID control I the form of a control algorithm stored in a controller as taught by Jackle et al, to improve the stability of the system in an easy to implement control arrangement, i.e. providing a PID equation for the system to the controller, of Suzuki et al for the predictable result of controlling the output of the Suzuki et al gear pump. KSR Int’l C. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
With regards to claims 22-24 the sensor and controller determine a rotational position (see [0051]). The examiner notes that the rotational position is either directly or indirectly an angular position and is also representative of the position of each of the shaft, the driven rotating pump component, and the idling rotating component.
	
	With regards to claims 29 and 31, the element 10 may be considered the pump housing and therefore the sensor target is within the pump housing. The sensor 52 could either be considered outside the housing 10 or the member 50 could also be considered a housing member and the sensor would be within the pump housing. The member 25 could also be considered the pump housing and therefore the sensor target would be outside the pump housing. It is also noted that these housing members have exterior surfaces, one of which could randomly be assigned as the pump face (claim 11).
	With regards to claim 30 Suzuki et al discloses the sensor target 21 being in the pump housing and the sensor 50 being external to the housing.
With respect to claim 12, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02.
With regards to claim 17, Suzuki et al in view of Jackle et al do not specifically mention a software product but Jackle et al mention the PID control is part of logic means provided with a database. The examiner gives official notice that implementing PID control is well known and that is would have been obvious to utilize software as an simple mechanism for providing the PID control algorithm/equation.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7-11, 16, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al in view of Jackle et al, as applied to claim 18 above, and further in view of Kenney et al (USPAP 2007/0253832).
	Suzuki et al in view of Jackle et al discloses the invention substantially as claimed, it is additionally noted that Suzuki et al discloses a drive gear 27 and an idler gear 26,  but does not disclose that the sensor target is an annular magnet that is magnetized diametrically and the sensor is a Hall Effect sensor or has optically transparent and opaque section on a disc with a light source and a sensor or that the sensor target has dielectric and/or conductive properties and the sensor includes a pair of electrodes interacting with the sensor target. 
Kenney et al disclose a rotary input having a variety of sensor targets and sensors, one of which is a Hall Effect [0032] sensor 240a, 240b, 244 arranged annularly around the shaft 242 and being magnetized diametrically (Fig. 3b). The Hall Effect sensor has magnetic properties that spatially vary, i.e. the different poles,  and is operable so that inductance changes, i.e. the poles rotating  as the shaft moves (Fig. 3B, claim 27).
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute the Hall Effect sensor of Kenney et al for the sensor target and sensor of Suzuki et al in view of Jackle et al since these rotary position sensors are recognized as equivalence for their use in the rotary shaft position sensing art and selection of any of these known equivalents to sense position of the rotary shaft would be within the level of ordinary skill in the art (Note MPEP 2144.06).
With regards to claim 25 Keeney discloses in Fig. 3d a position sensor having a light source 444, and a sensor 445 along with a rotating disc having transparent and opaque sections (i.e. the undulating surface of the disc) to generate an output signal.
With regards to claim 26 the examiner gives official notice that position sensors having spatially variable dielectric and/or conductive properties and the sensor includes a pair of electrodes interacting with the sensor target are well known. Further, at the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to select a position sensor having such an arrangement since the various types of Hall Effect sensors are recognized as equivalence for their use in the position sensing art and selection of any of these known equivalents to determine the shaft position would be within the level of ordinary skill in the art (Note MPEP 2144.06).

With regards to claim 28 the examiner gives official notice that Hall Effect sensors utilizing a coil for generating a signal in the form of magnetic flux are well known. At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to select a Hall Effect sensor having such an arrangement since the various types of Hall Effect sensors are recognized as equivalence for their use in the position sensing  art and selection of any of these known equivalents to determine the shaft position would be within the level of ordinary skill in the art (Note MPEP 2144.06).
	
With respect to claim 16, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al in view of Jackle et al and Kenney et al as applied to claim 1 above, and further in view of Hoppach (USPN 10,018,198).
As set forth above Suzuki et al in view of Jackle et al and Kenney et al discloses the invention substantially as claimed but does not disclose that the sensor target/annular magnet is disposed within a drive gear. Hoppach discloses a similar gear pump having a drive gear 24, 68, 56, 66 and a sensor 60 providing the position to a controller 62. The sensor target 56 being within the drive gear. At the time of the effective filing date of the instant application it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art to place the annular magnet/sensor target within the driven gear, as taught by Hoppach, as a well-known location to monitor pump and drive train position for use by a controller the controllers the pump drive.

Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-4, 14 and 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al and Terzo et al disclose control systems for pumps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
June 12, 2022